Citation Nr: 1222588	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  11-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran was on active duty in the United States Navy from May 1975 to March 1989.  In a February 1990 Department of Veterans Affairs (VA) Administrative Decision it was determined that the Veteran's period of service from May 23, 1975, through January 15, 1984, was terminated under honorable conditions; however, his period of service from January 16, 1984, through March 15, 1989, was found to have been terminated under dishonorable conditions and therefore a bar to VA benefits exclusive of health case under Chapter 17 of title 38, United States Code.  See February 1990 VA Administrative Decision. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a bony fragment in the right ankle, and the Veteran timely perfected an appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.  

The Veteran filed a claim for a right ankle condition in November 2009.  
See Veteran's Application for Compensation dated November 6, 2009.  The ankle condition was later formally diagnosed in a VA examination as a "bony fragment distal to the medial malleolus" accompanied by pain.  See VA examination report of March 20, 2010, page 5.  The VA examiner noted that the Veteran's medical history did not show complaints regarding his ankle until 2009, when the Veteran went to the emergency department of the Miami VA medical center for the symptoms.  See VA examination report of March 20, 2010, page 1.  The record before the Board does not contain a record of this emergency department visit.

Similarly, in the rating decision, the RO reviewed VA treatment records from the Miami VA medical center, and commented on the contents of records dated January 2010 through April 2010.  See RO rating decision dated April 28, 2010, page 2.  Although the Veteran's claim file does contain some treatment records from the Miami VA medical center, there are no records from January 2010 through April 2010 contained in the file.  

It is the duty of the VA to assist a Veteran in obtaining records from Federal agencies, and that includes VA medical centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Neither the physical nor virtual claim files contain the relevant records that were discussed above, specifically, treatment records from the Miami VA medical center for 2009 and January through April of 2010.  Therefore, this case must be remanded so that any outstanding VA treatment records relevant to the Veteran's claim can be obtained and placed in the Veteran's claim file.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his right ankle disability.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include VA treatment reports from the Miami VA medical center dating from 2009 through April 2010.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  If any such records cannot be found, or if they do not exist, the RO/AMC should request specific confirmation of that fact and make a formal finding of such unavailability. 

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's service connection claim.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


